DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/27/2022.
Claims 1-12 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 are drawn to a system, and Claims 7-12 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-12 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for medical documentation improvement and worklist prioritization. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine score based on parameters and extracted data collected from different sources for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
 
The limitations of independent claims 1 and 7 recite the steps for: 
“receive[ing] one or more cases from an admin computing device associated with a hospital administration, wherein each of the one or more cases is assigned a predetermined weightage to a corresponding plurality of parameters involved in each case; generate[ing] a confidence score of each of the one or more cases to validate the one or more cases and the predetermined weightage assigned to a corresponding plurality of parameters involved in each case; add[ing] the predetermined weightages of each of the one or more cases based on the confidence score; provide[ing] the one or more cases in a sequence based on a sum of predetermined weightages of each of the one or more cases from highest to lowest, the highest being indicative of a high priority case; mark[ing] and schedule[ing] the one or more cases in the generated sequence for a CDI Specialist (CDS) for review and take up based on the priority level for query generation” 
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The claimed concepts in the context of this claim encompasses the user the ability obtain patients cases, generates a score for each case, adding a weight to parameter(s), determine a final score and list the patients cases according to priority from higher score to lower to be reviewed. The concept of identifying clinical documentation improvement priority by communicating between devices for query information, score documents and provide the output to a CDI specialist for review are steps defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 7 recite the additional elements such as “computing device, processor, memory” that implements the identified abstract idea, (see Applicant 009, 010, 037). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor, memory), and includes known hardware components (see Applicant 029), such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as receiving data from a device which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 010, 035, 041, 057) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1 and 7 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. computer device); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (user device(s), computer) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-6 and 8-12 include all of the limitations of claim(s) 1 and 7, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 3-6 and 9-12, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2 and 8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processor”. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “send[ing] data to a database” and “receive[ing] parsed query from a parser” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of sending and receiving to/from a computing device/component, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 10,733,566 B1 – “Chan ‘566”) in view of Chan et al. (US 11,183,275 B1 – “Chan ‘275”).

Regarding Claim 1, Chan ‘566 teaches a computer system for worklist prioritization for Clinical Documentation Improvement (CDI) in medical coding, the computer system comprising:
a memory unit configured to store machine-readable instructions (Chan ‘566: [col. 7, 36-40], [col. 35])
a processor operably connected with the memory unit, the processor obtaining the machine-readable instructions from the memory unit (Chan ‘566: [col. 7, 36-40], [col. 37]), and being configured by the machine-readable instructions to:
receive one or more cases from an admin computing device associated with a hospital administration, wherein each of the one or more cases is assigned a predetermined weightage to a corresponding plurality of parameters involved in each case Chan ‘566 discloses medical communication system receiving medical data from data sources and predetermined weights for different parameters (severity, length of stay, clinical validation, etc.) as weight factors and using the weight factors as a rate modifier for determining case weight and CDI score (Chan ‘566 [Fig. 3, 6, 8], [col. 6, line 56-59], [col. 14, line 31-42], [col. 22, line 46-47], [col. 25, line 11-24], [col. 28, line 58-63]) 
generate a confidence score of each of the one or more cases to validate the one or more cases and the predetermined weightage assigned to a corresponding plurality of parameters involved in each case Chan ‘566  discloses a score is assigned to a factor parameters (e.g. under-documentation] based on clinically valid or not valid a medical condition [validate the one or more cases and the predetermined weightage assigned] and using the score to calculate confidence factor [confidence score] of positively documenting condition (Chan ‘566: [col. 12-13, line 1-3], [col. 14, line 3-21], [col. 24, line 57-61], [claim 1, 5, 6])
add the predetermined weightages of each of the one or more cases based on the confidence score Chan ‘566  discloses using the weight [predetermined weightages] value(s), for example, aggregated from under and over-documentation CDI opportunities, and yield a CDI score as such provide a cumulative [add] probability of undocumented MCC or CC (Chan ‘566:  [col. 24, line 17-22, 57-61], [col. 25, line 1-8], [col 27, line 12-14], [col. 28, line 7-10]) 
provide the one or more cases in a sequence based on a sum of predetermined weightages of each of the one or more cases from highest to lowest, the highest being indicative of a high priority case; Chan ‘566  discloses a list of the patients and cases based on a scale CDI that is determined by corresponding aggregated CDI score driven weight [predetermined weightages] where the list is sorted by highest to lowest scale and prioritizing cases based on their corresponding CDI scores [highest being indicative of a high priority case] (Chan ‘566:  [Fig. 4], [col. 9, line 43-54], [col. 19, line 46-52], [claim 1])
mark … the one or more cases in the generated sequence for a CDI Specialist (CDS) for review and take up based on the priority level for query generation 
Chan discloses sorting the list of the patients and cases based on CDI scale defining priority level and demarcate by dotted boxes and provide a special indicator [mark] that signals a CDI specialist that a high probability of a case has an inconsistency with the diagnosis for determining review timing by a CDI specialist (Chan: [Fig. 4, 5A-B, 13], [col. 20, line 10-36], 
Chan ‘566 discloses a scheduler to schedule review and evaluate a patient case via time-based signal ([Fig. 5], [col. 19, 34-37]) but does not expressly disclose schedule or scedluing cases. 
Chan ‘275 teaches
schedule the one or more cases in the generated sequence for a CDI Specialist (CDS) for review
Chan ‘275 discloses triggering a scheduled event to evaluate a generated sequence for review by CDI specialist based on priority level Chan ‘275: [Fig. 5], [col. 2, line 50-51], [col. 27, line 45-48], [claim 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chan ‘566 to incorporate the scheduling to review patient(s) documents based on CDI score, as taught by Chan ‘275 which may help increasing efficiency of the CDI review process (Chan ‘275: [0030]).

Regarding Claim 2, the combination of Chan ‘566 and Chan ‘275 teaches the computer system as claimed in claim 1, wherein for generating the confidence score, the processor is further configured to:
establish a secure interface two-way channel for data transfer between the computer system and the admin computing system Chan ‘566 discloses a system network for medical communication with bi-directional communication between devices (Chan ‘566: [Fig. 1], [col. 5, line 38-44, 58-65])
receive data related to the one or more cases from the admin computing device using the secure interface two-way channel Chan ‘566 discloses medical communication system receiving medical data from data sources (Chan ‘566 [Fig. 3], [col. 14, line 31-42])
segregate the data into text data and demographic data using a HL 7 parser, the text data being unstructured patient-oriented clinical data Chan ‘566 discloses data received maybe formatted as a text message such as HL7 messages and the message is processed by the system [segregate] into rows and columns where text data is presented in a separate line than patient demographic data such as name, DOB, etc., in addition translating text data from the raw data feed [unstructured data] into structured data (Chan ‘566: [col. 8, line 22-27], col. 14, line 48-51], [col. 15, line 16-22, 55-62]
send the demographic data to an application database that stores all data of the one or more cases in one place from where a connected web service fetches information to send and receive client specific data; Chan ‘566 discloses a system network with a bi-directional communication between different devices via protocol(s) such as for web based applications and cases data store [stores all data of the one or more cases in one place] which receives stores all sent HL7 message data which includes demographic data and cases may be retrieved from the stored location (Chan ‘566: [col. 22, line 21-23], [col. 29, line 3-7])
convert the text data using Natural Language Programming (NLP) from the
unstructured data into structured data Chan ‘566 discloses NLP engine extracting textual data [unstructured data] and identify [convert the text data] to a medical concept [structured data] (Chan ‘566: [col. 6. 21-24, 29-40], [col. 12, line 18-23,], [col. 13, line 19-25])
build a query module using a query parser by receiving the text data from the NLP and
a query authoring tool operated by a user, the query module being used to validate the one
or more cases Chan ‘566 discloses an over-documentation queries used to provide clinical validation for cases and a parser receiving the NLP extracted output of the text data and provide a model such as query predication model (Chan ‘566: [Fig. 4, 5A], [col. 13, line 44-53], [col. 16, line 60-67], [col. 24, line 33-56])
pass the data from the query parser through a scheduler which is defined by the user
and/or set of algorithms whenever a predetermined set of conditions is met to prioritize the
CDI worklist Chan ‘566 discloses a scheduler and a set of special indicators [predetermined set of conditions] applied to CDI scoring and which uses a special scoring mechanism [algorithms] to ensure that certain significant events can cause the patient case to be added to priority list and determining adjustment for a scheduled review dates [met to prioritize the CDI wordlist] (Chan ‘566: [Fig. 5A, 13], [col. 28, line 23-39], [col. 32, line 5-11], [col. 33, line37-38]).
receive the parsed query from the query parser and the data from the web service at a
CDI worklist prioritization module, to generate the confidence score based on a defined algorithm Chan ‘566 discloses query the documentation and receiving output from documentations which may provide a likelihood of an issue based on a confidence level determine a CDI score that reflect on priority list (Chan ‘566: [col. 14, line 3-13], [col. 24, line [col. 29, line 3-7], [col. 33, line 55-59], [claim 13-15]).
However, Chan ‘566 discloses a scheduler to schedule review [Fig. 5], but does not expressly discloses scheduler is defined by a user.
 	Chan’ 275 discloses patient cases may be evaluated on a periodic basis which may be configured by a user (Chan ‘275: [col. 27, line 30-35]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chan ‘566 to incorporate the defining the scheduling to review patient(s) documents, as taught by Chan ‘275 which may help increasing efficiency of the CDI review process (Chan ‘275: [0030]).

Regarding Claim 3, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 1, wherein the review is selected from an initial review and a follow up review Chan ‘566 discloses an initial CDI review and followed by a re-review [follow-up review] when a new or updated data is received (Chan ‘566: [col. 9 [line 11-13], [col. 32, line 42-47]).

Regarding Claim 4, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 3, wherein the one or more of parameters for the initial review are selected from one or more of DRG Impacting Query Opportunity, Risk of mortality, Quality Impacting Query Opportunity, Target Chief Complaint/Admitting Diagnosis, Clinical Validation (Missing Diagnosis and missing evidence), PSI Flag, All Mortalities, No Major Comorbidity/Complication (MCC), 30-day readmission, Denials, Target Diagnosis Related Group (DRG), Target Principal/Primary Diagnosis, Assigned by Coding, Assigned by Quality and standard review Chan ‘566 discloses initial and target DRG and quality impact, clinical validation, target complaint, all mortalities, lack of documentation, target diagnosis (Chan ‘566: [Fig. 4, 5 A-B], [col. 2, line 38-39], [col 13, line 42-46, 51-52], [col. 23, line 14-22], [col. 24]). 

Regarding Claim 5 (Currently Amended), the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 3, wherein the one or more of parameters for the follow-up review are selected from one or more of Patient Expired, Discharged with pending queries, Query Responded, New DRG Impacting Query Opportunity, New Quality Impacting Query Opportunity, Scheduled for Today, DRG Mismatch, geometric mean length of stay (GMLOS), Missing documents received, New documents received, On Hold – Pending Queries, On Hold - No Queries and Awaiting Reconciliation Chan ‘566 discloses parameters to include a mortality list, discharged patients, LOS, GMLOS, Impact query, missing document, etc. (Chan ‘566 [Fig. 4], [col 17, 18, 27-29]).

Regarding Claim 6, the combination of Chan ‘566 and Chan ‘275 teaches the system as claimed in claim 1, wherein the predetermined weightages are provided on a scale of 1 to 10, wherein 10 is highest & indicative of higher priority Chan ‘566 discloses a CDI scale corresponding to CDI score where a score uses a results of from diagnosis and/or documentation models as such factors or diagnosis comprising values [predetermined weightages] and summing the values to determine a CDI score whereas a higher score representing a higher potential for CDI [priority] in addition Chan discloses the using numerical results for scoring which may be 0-100 (Chan ‘566: [Fig. 4], [co. 18, line 30-39], [col. 20, line 10-15], [col. 22, line 45-47], [col. 23, line 39-45]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chan ‘566 and Chan ‘275 to apply the scale range from 0-100, as taught by Chan ‘566 since the claimed invention is disclosing a numerical scale range with upper and lower points which would have performed the same function in combination as each did separately. The score is disclosed in a numerical value as taught by Chan ‘566 and modifying Chen scale range of 1-100 where 100 is the highest may perform the same function recited in the claim for a scale of 1-10 where highest priority is 10 which making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 7, the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 8-12, the claim recites substantially similar limitations to claim 2-6, as such, are rejected for similar reasons as given above.


Response to Amendment
Applicant's arguments filed 06/27/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-15. 
In response to the applicant argument that the claims are focused on worklist prioritization and the Office Action (OA) appears to oversimply the focus on the claims as directed to analyzing and comparing information and identify options to organize the information categorized as certain methods of organizing human activity and/or mental processes, and are insufficient to provide the features of one or more batch serves implementing batch jobs, Examiner respectfully disagree. The invention is directed to worklist prioritization and the claim(s), given their broadest reasonable interpretation, recite the steps for a process for which are steps that a human actor or healthcare user (e.g. CDI Specialist, hospital administrator, doctor) may perform manually but for the fact that the claims recites a general-purpose computer processor as tools to perform and implement the abstract idea which is a mere automation of a manual process. 
The Applicant argued that claim is focused on prioritize the CDI worklist for a user and is thus not an abstract idea, as in Enfish, Examiner respectfully disagree. In Enfish is directed to innovative logical model for computer database explaining how the different elements of information relates to one another describing data tables arranged in a physical memory reciting a self-referential table for a computer database providing a particular improvement in the computer’s functionality that improves the way a computer stores and retrieves data in memory. In contrast, the instant claimed invention is directed to sorting worklist and providing priority based on score and weight(s), using computing component(s) as tools recited on a high level of generality to perform and implement the abstract idea. see (Applicant para 31, 61). Therefore, the claimed invention is not analogues to in Enfish.
Moreover, the Applicant argument that the claimed invention improves documentation, time saving contrasted with a manual process and enables users to perform functions such as scheduling cases based on classification of cases priority, Examiner asserts that the improvement argued by the Applicant such as improving worklist prioritization for CDI is directed to an administration issue but no indication of any improvement directed to computer system or any technical or technological field, see MPEP 2106.04(d)(1) and MPEP 2106.05(a).
In response to the Applicant argument the claim analysis needs to consider the claim as a whole and the additional elements should not be evaluated in a vacuum sperate form the judicial exception, Examiner asserts that all the addition elements have been evaluated under 2A prong 2 of the Non-Final Office Action. Examiner analyzed all the limitations steps that are considered additional elements as such “e.g. receive[ing]”, being an extra solution activity under the abstract idea. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 010, 035, 041, 057). Applicant further argued the court case BASCOM as the court considered the filtering limitations in combination with the remining limitations, Examiner asserts that while BASCOM dealing with content of a network or internet that filters and block contents and no components are linked, the instant claim recites a use of a computer to prioritize cases and workflow that provides no additional elements to be considered for improving technology.
In response to the Applicant argument that consideration of improvements analysis regardless and applies equally to any technology articulating the example of the court case Rapid Litigation Management Ltd v. CellzDirect, Inc. as the court found that preserving hepatocytes is eligible improvement, Examiner asserts that the mentioned court case was found an improvement to technology because the prior techniques developed “cryopreservation ” to preserve hepatocytes for later use was only viable to be used when frozen once while Rapid Litigation Management proved that it could twice freeze the cells and still have viable cell that will help pooling samples from multiple donors. Applicant argued further that the claimed invention provides improvement and to consider an improvement in the judicial exception providing such argument with court case in Trading Technologies Int'l v. lBG LLC [921 F'.3d 1084 (2019)], as the court determined that the claim simply provided a trader with more information to facilitate market trade, however the claimed invention still need to be implemented on a processing technology to perform the claimed functions and the Board of Appeal found that the claimed invention did not solve a technical problem with a technical solution. 
Applicant further argued that the improvement can be provided by additional element(s) or additional element with the recited judicial exception, as in Finjan. The mentioned court case Finjan Inc. v. Blue Coat Systems, Inc is directed to virus scanning. The court case provided a technology improvement because it scans an application program, generates a security profile identifying any potentially suspicious code in the program to protect the user against both previously unknown viruses and "obfuscated code," as compared to traditional virus scanning. In contrast, the claimed process recites an administration process of using hospital cases and determine priority based on scoring the cases which does not provide or disclose a technology improvement rather a mere improve an administration process. Therefore, it is respectfully submitted that the claimed invention is not analogous to that of Finjan.
In response to the Applicant argument that the claimed invention recites limitations that may be enough to qualify as “significantly more” because the claimed invention adds a specific limitation other that what is well-understood, routine and conventional and adding meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, Examiner respectfully disagree. The claims reciting steps of sorting cases based on priority but to performance of an abstract idea such as sorting hospital/patient cases using well-known computer system and components. Improving workflow by sorting and prioritizing case, is not an ordered combination of elements that is significantly more than the judicial exception, See: MPEP § 2106(f). Furthermore, the generated data object is still simply linked to generic hardware as such linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). MPEP 2106.05(I)(A); MPEP 2106.05(h). As such the claims are not patent eligible.
Therefore, the Applicant argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's argument and amendments.

Applicant's arguments with respect to the 35 U.S.C. § 112(b) rejection on page 15. 
In light of the claim(s) amendment, Examiner withdraws the 112(b) rejection. 

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 15-20. 
In response that Chan et al (Chan '566) and Chan et al (Chan '275) does not teach, suggest or motivate all the limitations of the pending claim 1 in totality arguing that the limitation weightage assigned to corresponding plurality of parameters involve in a case is different from weightage assigned to different medical cases disclosed by Chen ‘566 col 22, line 45-47, Examiner respectfully disagree. The claim limitation, given its BRI, recites “wherein each of the one or more cases is assigned a predetermined weightage to a corresponding plurality of parameters involved in each case”, which is interpreted as using factors such as severity or validation to assign a weight for each case that is used to provide CDI score. The cited portion of Chen ‘566 disclosed a total weight assigned to each different case(s) while Examiner also cited another portions disclose using weight factors that are used to calculate the CDI score for each case such as severity, length of stay, clinical validation, etc. where these weight factors are used as a rate modifier for each case weight and CDI score(see Chan ‘566 [Fig. 3, 6, 8], [col. 22, line 46-47], [col. 25, line 11-24], [col. 28, line 58-63]).
Therefore, the Applicant argument is found to be unpersuasive. The rejection of the claim 1 under 103 argument has been addressed accordingly. As such, the 103 rejection of independent claim 7 is applied for the similar reasons.

 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626